Citation Nr: 0824930	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  00-11 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral carpel tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in March 
2000, a statement of the case was issued in April 2000, and a 
substantive appeal was received in June 2000.

This matter was previously before the Board in November 2007, 
when it was remanded to provide the veteran with an 
opportunity to testify at a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9 which was received at the RO in June 2000, the 
appellant requested a Travel Board hearing to be conducted at 
the RO.  The claims file reflects that the RO removed the 
appeal from the Travel Board log in November 2000, but there 
is no indication that this was at the request of the veteran 
or the veteran's representative.  Correspondence from the 
veteran's representative, received in October 2007 indicates 
that the representative was not aware of any intention to 
withdraw the hearing request.  Accordingly, the Board 
remanded this case in November 2007 to provide the veteran 
with an opportunity to testify at a Travel Board hearing as 
requested.

However, it appears that the veteran was not scheduled for a 
Travel Board hearing following the November 2007 remand.  The 
veteran's representative has submitted a statement in July 
2008 reiterating that the veteran has not withdrawn his 
request for a hearing, and there is otherwise no indication 
that the veteran has withdrawn his request.

The case must therefore be returned to the RO to make 
arrangements for the requested hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.703 (2007).  This remand is also 
necessary to ensure compliance with the requirements of the 
Board's November 2007 remand; the Board is under a duty to 
ensure compliance with the terms of its prior remands.  
Stegall v. West, 11 Vet.App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing (or a Board 
videoconference hearing if the veteran so 
elects) in connection with his appeal.  
After the hearing is conducted, or in the 
event the veteran withdraws his hearing 
request or fails to report for a scheduled 
hearing, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



